Sternhagen:
The petitioner was engaged as a salesman for selling certain goods to retail drug stores. His salary was $60 a week and this was his sole income. He claimed to have paid $30 a week to a chauffeur to drive him in a Ford automobile to his various customers, and these payments, together with oil, gas and repairs, amount to $1,786, which he deducted as an ordinary and necessary expense. The deduction was disallowed by the Commissioner, resulting in a deficiency for the year 1923 of $23.86.
After hearing the petitioner’s evidence, we are not convinced that the amount claimed was in fact sustained as an ordinary and necessary expense of the business, and, therefore, affirm the Commissioner’s disallowance.

Judgment will he entered for the Commissioner.